DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "elastic membrane" in claim 4.  There is insufficient antecedent basis for this limitation in the claim.  There is no mention in claim 4 about an elastic membrane.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnowitz et al (2004/0033166) in view of Sikdar (5104478).
The Arnowitz et al reference teaches a method and apparatus for the crystallization of proteins, note entire reference. A chamber is filled with a solution of a protein.  The chamber has a semipermeable membrane, note para 0040.  There is a means, pump, to supply into the first chamber a precipitant solution which causes the protein to crystallize, note para 0178 and figure 1. The chamber can be transparent note para 0011. The sole difference between the instant claim and the prior art is the semiportable membrane having a molecular weight cut off.  However, the Sikdar reference teaches using a semiportable membrane with a molecular weight cut off property in protein crystallization, note, col 3 lines 10-25.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant .  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnowitz et al 2004/0033166) in view of Sikdar (5104478).
The Arnowitz et al and Sikdar references are relied on for the same reasons as stated, supra, and differ from the instant claim in the circulation line and adjustment concentration means.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing of the instant invention to determine through routine experimentation the optimum, operable means to recirculate solution and adjust amounts in the combined references in order to allow for a continuous operation and recover solution while still flowing the precipitant into the protein solution at the proper amounts to crystallize. 
Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnowitz et al (2004/0033166) in view of Sikdar (5104478).
The Arnowitz et al and Sikdar references are relied on for the same reasons as stated, supra, and differ from the instant claims in the materials of construction.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing of the instant invention to determine through routine experimentation the optimum, operable construction materials, glass or quartz which are transparent and silicon rubber in the combined references in order to have a transparent container and have some members with some movement. 
Claims 2, 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the limitations set forth in the above claims with regards to gas flow in the chamber or vapor from the liquid.

		Examiner’s Remarks
The specification refers to the claim numbers.  However, this can lead to confusion as the claims can be amended or canceled.
The remaining references are relied on to show protein crystallization methods and apparatus in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714